Wedell, Hoch and Parker, JJ.
(concurring in part and dissenting in part): We concur in paragraph 2 of the syllabus and in the corresponding portion of the opinion, and also in the view that original jurisdiction of the instant action was exclusively in the probate court. Starting from that premise we think the court reaches an inconsistent and illogical result when it permits jurisdiction of the action upon the merits to be exercised in the first instance by the district court. The probate court held that it had no jurisdiction and the appeal was solely from that holding. There was no judgment or order of any kind upon the merits in the probate court. Whatever our individual views may be with reference to jurisdiction of the district court in varying situations where appeal is taken from some determination on the merits by the probate court, we do not think that the probate court can lose its exclusive original jurisdiction simply by holding that it is without jurisdiction. The case should be sent back to the probate court where original jurisdiction exclusively lies.